Citation Nr: 1814234	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  09-27 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for hypertension.

2.  Entitlement to service connection for chronic renal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2017.  This matter was originally on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A claim for service connection for hypertension was denied by an April 1976  rating decision that was not appealed.  New and material evidence was not received within the year after the Veteran was notified of the April 1976 decision.

2.  Evidence received subsequent to the April 1976 rating decision is either cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim for service connection for hypertension, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  A chronic kidney disability was not manifested during service or within a year after discharge from service and is not shown to be related to active service or service-connected disability.

4.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  The April 1976 rating decision which denied a claim for service connection for hypertension is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).  

2.  New and material evidence has not been received, and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  A chronic renal disability was not incurred in or aggravated by service, may not be presumed to have been so incurred and is not causally related to service-connected disability.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's June 2017 Remand, the agency of original jurisdiction (AOJ) requested VA treatment records identified by the Veteran, developed the Veteran's claim with respect to his contentions that he was exposed to herbicides, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2017 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  During the March 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the  claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  There have been no contentions to the contrary.

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities.  Such an opinion is "necessary" under 38 U.S.C. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms may be associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C. § 5103A(c)(4).  In this case, as no medical evidence has been presented showing treatment of a chronic renal disorder during service or medical evidence indicating a possibility that a chronic renal condition is related to service, an etiology opinion is not "necessary."  


New and Material Evidence

In a decision dated in April 1976, the RO denied the Veteran's claims for service connection for hypertension on the basis that the Veteran's service treatment records showed no evidence of hypertension.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).  New and material evidence was not received within the year following the notification letter of the denial of service connection for hypertension.  Thus, the April 1976 decision is final.  

The Veteran's application to reopen his claim of service connection for hypertension was received in December 2006.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability, such as cardiovascular-renal disease, including hypertension, on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Based on the grounds stated for the denial of service connection for hypertension in the April 1976 rating decision, new and material evidence would consist of evidence of a diagnosis of hypertension in service or within a year of discharge from service or medical evidence linking a current diagnosis of hypertension to the Veteran's active duty service or a service-connected disability.  

The Board initially notes that at present, service connection has not been established for any disability.  

Although additional evidence has been received since the April 1976 rating decision, the record is still without evidence of a diagnosis of hypertension in service or within a year of discharge from service or medical evidence linking a current diagnosis of hypertension to the Veteran's active duty service.

Thus, in regard to the evidence received since the April 1976 rating decision, the Board finds no evidence that hypertension was incurred in or aggravated by active service.  Accordingly, the Board finds that the evidence received subsequent to April 1976 rating decision is not new and material and does not serve to reopen the claim.  

Service Connection

With respect to the Veteran's end-stage renal disease, the Veteran does not contend, and the evidence does not demonstrate, that he had a chronic kidney disorder in service or within a year after his discharge from service.  

The service treatment records are absent complaints, findings or diagnoses of any kidney problems during service.  On an April 1973 Dental Patient History, the Veteran denied every being treated for a kidney disease.  On the clinical examination for separation from service in September 1973, the Veteran's genitourinary system was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having frequent or painful urination, kidney stone, and blood in urine.   Thus, there is no medical evidence that shows that the Veteran suffered from during service.  

In addition, there is no competent evidence of renal disease within the year after the Veteran's discharge from service or evidence of continuity of symptomatology.  

Instead, the Veteran contends, and the medical evidence confirms, that it is due to diabetes mellitus.  VA medical records dated in April 2005, it was noted that per renal, Veteran's markedly elevated BUN/Cr[eatinine] likely due to chronic damage from diabetes mellitus.  In June 2005, the nephrologist noted that the Veteran was followed in the renal clinic for end-stage renal disease likely due to diabetic nephropathy.  In July 2005, a VA nephrologist noted that the Veteran had end-stage renal disease secondary to diabetes.  In April 2006 indicate that the Veteran had renal insufficiency, likely chronic and that he had "a history of acute insult to kidneys with Cr[eatinine] inc[rease] to 2.2 from [within normal limits] on 4/01 - per renal, thought likely due to post-infectious G[lomerulonephritis] with less likely Hep[atitis] C contribution given neg[ative] cryo[gobulin and normal] complement 4/04 ... most of the kidney damage seems chronic though -- likely due to D[iabetes] M[ellitus].  In June 2009, VA social worker noted that according to the Veteran's medical records, he had chronic renal insufficiency secondary to diabetes mellitus.   

In this case, however, the Board notes that service connection for diabetes mellitus was denied in July 2006; and the Veteran's claim to reopen his claim for service connection for diabetes mellitus was denied in November 2016.  The Veteran did not appeal the November 2016 decision; and the rating is final.  Inasmuch as service connection for diabetes mellitus has been denied, a threshold legal requirement for establishing secondary service connection is not met, i.e., it is not shown that the primary disability (diabetes mellitus) alleged to have caused or aggravated the disability for which secondary service connection is sought (end stage renal disease) is service-connected.  Accordingly, the claim of service connection for end stage renal disease with dialysis as secondary to diabetes mellitus is legally insufficient, and must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)  

The Veteran also contends that his renal disease was caused by exposure to substances during his active duty service.  The Veteran testified that he was stationed at Lackland Air Force Base during basic training and that he was in close proximity to C-123 planes while they were being cleaned out and was subject to "stuff" when the wind blew.  The Veteran further testified that while out in the field training to go to Vietnam, the vegetation was cleared away by strong chemicals that killed anything that it touched.  

Certain diseases may be service connected on a presumptive basis as due to exposure to herbicides/Agent Orange.  38 U.S.C. § 1116.  Those diseases are listed in 38 C.F.R. § 3.309 (e); however, renal disease is not.  Therefore, the presumptive provisions of 38 U.S.C. § 1116  do not apply, and service connection for renal disease on a presumptive basis, as due to exposure to Agent Orange, is not warranted.  Notwithstanding the foregoing, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, however, the evidence does not support the Veteran's claim that he was exposed to Agent Orange.  Information provided by the Department of Defense (DoD) on Herbicide Tests and Storage outside of Vietnam, when compared with the Veteran's personnel records, reveals that the Veteran was not stationed at any site that tested or stored herbicide agents (e.g. Agent Orange).  See List of Herbicide Test and Storage Sites at: (http://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf). Specifically, the Veteran was stationed at Lackland AFB (Texas), Royal Air Force Lakenheath (United Kingdom), and McGuire AFB (New Jersey).  These locations are not on the list of test or storage sites.  

With respect to the Veteran's contention that he was exposed to herbicides from former Operation Ranch Hand C-123 aircraft used to spray Agent Orange in Vietnam, his personnel records indicate that his Military Occupational Specialty (MOS) was security police.  As such, the record does not indicate that the Veteran's duties involved regular and repeated duties aboard Operation Ranch Hand C-123 aircraft.  Nevertheless, the RO noted that the units to which the Veteran was assigned during service, Lackland, Lakenheath, and McGuire/Fort Dix were not known to have operated Operation Ranch Hand C-123 aircraft.  As such, exposure to Agent Orange is not shown.

Based on this information, the Board cannot conclude that the Veteran was exposed to herbicides (including Agent Orange) in service.  As such, a discussion of direct service connection based on exposure to herbicide agents is not warranted on the facts of this case.  

Therefore, the preponderance of the evidence is against a finding that the Veteran's end stage renal disease is any way related to his service.  In this case, the competent evidence indicates that the Veteran's renal disorder is due to a nonservice-connected disorder, diabetes mellitus.  No medical professional has ever related the Veteran's renal disorder to his active military service; and, as noted above, service connection has not been established for any disability.  

Thus, the record is absent evidence of a chronic renal disorder during service or within a year of discharge from service, evidence of continuity of symptomatology, and medical evidence of a nexus between the Veteran's current chronic renal disorder and his active duty service.   

The Board must also consider the Veteran's own opinion that his end-stage renal disease is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his renal disease as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  

 
ORDER

New and material evidence not having been received, the reopening of the claim for service connection for hypertension is denied.

Entitlement to service connection for chronic renal disease is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


